United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1868
                                   ___________

Oleta M. Carter,                    *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Mona K. Davis; Kimberly Schwartz;   * Western District of Arkansas.
Arkansas Department of Human        *
Services,                           * [UNPUBLISHED]
                                    *
           Appellees.               *
                               ___________

                         Submitted: August 2, 2002
                             Filed: August 15, 2002
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Oleta Carter appeals from the district court’s1 adverse grant of summary
judgment in her employment-discrimination lawsuit. Upon de novo review, see
Helfter v. United Parcel Serv., 115 F.3d 613, 615 (8th Cir. 1997), we affirm for the



      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
reasons stated by the district court, and deny her request for a transcript, see 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-